 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 503 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Pallone submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing the 20th anniversary of the Bhopal disaster and expressing the commitment of Congress to work with the Government of India and others to ensure that Union Carbide provides environmental and medical rehabilitation of the affected area and is held responsible for its actions. 
 
Whereas December 2004 marks the 20th anniversary of the Union Carbide Corporation gas leak that took place in Bhopal, India, and that is widely regarded as the worst peacetime environmental catastrophe in world history; 
Whereas on December 2, 1984, 27 tons of poisonous gas, including methyl isocyanate, leaked from a storage tank at the pesticide plant of the Union Carbide Corporation in Bhopal and quickly spread to the surrounding residential areas; 
Whereas official estimates indicate a death toll of 3,000 in the aftermath of the disaster, but unofficial estimates put the toll much higher at 8,000, and the toll has climbed to more than 20,000 to date; 
Whereas approximately 10 to 30 people continue to die every month in Bhopal from toxic exposure, 150,000 people continue to suffer long-term health consequences from the disaster, and the effects of the toxic gases appear to be harming the next generation, with overwhelming evidence that points to a higher incidence of health effects and birth defects among children born to people affected by the gases; 
Whereas international organizations and other independent investigators have concluded that Union Carbide’s inadequate technology, double standards in safety and emergency-preparedness, and reckless cost cutting at the plant were the principal causes of the disaster; 
Whereas in 1987, the authorities in India brought criminal charges against Union Carbide, its Indian subsidiary, and its local managers for criminal negligence and reckless indifference leading to death, and in 1991 the Supreme Court of India held that the charges could not be dismissed based on a civil settlement; 
Whereas Union Carbide refused to appear in court to face criminal charges, and the Bhopal District Court issued arrest warrants for the company, declaring that it was a fugitive from justice; 
Whereas Union Carbide has recently become a wholly owned subsidiary of the Dow Chemical Corporation, which refuses to require that Union Carbide appear before the Bhopal District Court and refuses to release in entirety its scientific and medical research on the leaked chemicals and gases; 
Whereas the lack of information on the leaked chemicals and gases has hindered the study of the long-term medical effects of exposure;  
Whereas many Bhopali families face insurmountable debt because of the devastating health effects of the gas, the birth defects of their children, and their inability to work because of illness; 
Whereas since 1999, at least three independent environmental surveys have shown that the former Union Carbide plant polluted the soil and groundwater aquifer beneath it, resulting in severe contamination of the drinking water supply of as many as 20,000 people living in residential areas near the plant;  
Whereas no substantive effort has been undertaken for environmental remediation of the area, and the tainted water and the generally toxic living environment have led to premature cancer, deformities, chromosomal aberrations, and other disorders for Bhopali children; 
Whereas international law and the domestic laws of India and the United States have a polluter pays principle, which states that the polluter should be held responsible for its environmental pollution;  
Whereas international trade and ethical practices compel Dow Chemical to treat this matter seriously and to ensure that equitable treatment be afforded to the victims and their progeny; and 
Whereas India is the largest democracy in the world and enjoys a close and mutual friendship with the United States based on common values and common interests: Now, therefore, be it—  
 
That the Congress— 
(1) recognizes the 20th anniversary of the Bhopal disaster and the continuing environmental problems in Bhopal, India, caused by the policies and practices of the Union Carbide Corporation; and  
(2)is committed— 
(A)to working with the Government of the Republic of India, the Dow Chemical Corporation, and the victims of the Bhopal disaster to ensure that Union Carbide provides complete medical, social, and economic rehabilitation to the victims and to obtain the medical information necessary to help the victims;  
(B)to ensuring that Union Carbide completely restores the polluted plant site affected by this disaster to a habitable condition and fully remediates the drinking water supply of affected residential communities; and 
(C)to ensuring that Union Carbide appears before the Bhopal District Court for prosecution on the criminal charges pending against it, in accordance with principles of international law regarding criminal jurisdiction.  
 
